
	

113 S82 PCS: Separation of Powers Restoration and Second Amendment Protection Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 4
		113th CONGRESS
		1st Session
		S. 82
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			January 28, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide that any executive action infringing on the
		  Second Amendment has no force or effect, and to prohibit the use of funds for
		  certain purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Separation of Powers Restoration
			 and Second Amendment Protection Act of 2013.
		2.Sense of
			 Congress
			(a)In
			 generalThat it is the sense
			 of Congress that any executive action issued by the President before, on, or
			 after the date of enactment of this Act that infringes on the powers and duties
			 of Congress under section 8 of article I of the Constitution or the Second
			 Amendment to the Constitution, or that would require the expenditure of Federal
			 funds not specifically appropriated for the purpose of the executive action, is
			 advisory only and has no force or effect unless enacted as law.
			(b)Definition of
			 executive actionIn this Act, the term executive
			 action includes an Executive order, memoranda, proclamation, or signing
			 statement.
			3.Vitiation of
			 effect of executive actionAny
			 existing or proposed executive action that infringes on the powers and duties
			 of Congress under section 8 of article I of the Constitution or the Second
			 Amendment to the Constitution shall have no force or effect.
		4.Prohibition
			 against use of funds for certain purposesNo funds appropriated pursuant to any
			 provision of law may be used to promulgate or enforce any executive action that
			 infringes on the powers and duties of Congress under section 8 of article I of
			 the Constitution or the Second Amendment to the Constitution.
		5.Standing to
			 challenge executive action which impact article I, section 8 of the
			 Constitution or the Second Amendment to the ConstitutionThe following persons may bring an action in
			 an appropriate United States court to challenge the validity of any executive
			 action which infringes on the powers and duties of Congress under section 8 of
			 article I of the Constitution or the Second Amendment to the
			 Constitution.
			(1)Congress and
			 its membersAny member of the House of Representatives or the
			 Senate, or either or both chambers acting pursuant to vote, if the challenged
			 executive action—
				(A)infringes on the
			 powers and duties of Congress under article I, section 8 of the Constitution;
			 or
				(B)violates the
			 Second Amendment to the Constitution.
				(2)State and local
			 governmentsThe highest governmental official of any State,
			 commonwealth, district, territory, or possession of the United States, or any
			 political subdivision thereof, or the designee of such person, if the
			 challenged executive action infringes on a power of such State or on a power
			 afforded to such commonwealth, district, territory, or possession under any
			 congressional enactment or relevant treaty of the United States.
			(3)Aggrieved
			 personsAny person aggrieved in a liberty or property interest
			 adversely affected directly by the challenged executive action.
			
	
		January 28, 2013
		Read the second time and placed on the
		  calendar
	
